         Case 4:20-cv-01088-JSW Document 16 Filed 05/11/20 Page 1 of 6




 1                         UNITED STATES DISTRICT COURT
 2                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION
 3

 4 GAIL BECKER, derivatively on behalf of
                                                 Case No. 3:20-cv-1280-RS
   NEKTAR THERAPEUTICS,
 5

 6                     Plaintiffs,
          v.
 7
   HOWARD W. ROBIN, GIL M.
 8 LABRUCHERIE, JEFF AJER, ROBERT B.
   CHESS, R. SCOTT GREER, LUTZ
 9 LINGNAU, ROY A. WHITFIELD, and

10 KARIN EASTHAM,

11                     Defendants,
          and
12
     NEKTAR THERAPEUTICS,
13

14                     Nominal Defendant.

15 ALLISON HUNT, derivatively on behalf of

16 NEKTAR THERAPEUTICS,                         Case No. 3:20-cv-1088-JST
17                     Plaintiffs,
          v.
18
   HOWARD W. ROBIN, GIL M.
19
   LABRUCHERIE, JEFF AJER, ROBERT B.
20 CHESS, R. SCOTT GREER, LUTZ
   LINGNAU, ROY A. WHITFIELD, and
21 KARIN EASTHAM,

22                     Defendants,
          and
23

24 NEKTAR THERAPEUTICS,

25                     Nominal Defendant.
26
27

28               STIPULATION AND [PROPOSED] ORDER CONSOLIDATING
                  RELATED ACTIONS AND APPOINTING LEAD COUNSEL
          Case 4:20-cv-01088-JSW Document 16 Filed 05/11/20 Page 2 of 6



                      STIPULATION AND [PROPOSED] ORDER CONSOLIDATING
 1                     RELATED ACTIONS AND APPOINTING LEAD COUNSEL
 2          Plaintiffs Gail Becker (“Becker”) and Allison Hunt (“Hunt” and, together with Becker,
 3 “Plaintiffs”), Nominal Defendant Nektar Therapeutics (“Nektar”), and Defendants Howard W.

 4 Robin, Gil M. Labrucherie, Jeff Ajer, Robert B. Chess, R. Scott Greer, Lutz Lingnau, Roy A.

 5 Whitfield, and Karin Eastham (collectively, “Defendants” and, with both Nektar and Plaintiffs, the

 6 “Parties”), stipulate as follows:

 7          WHEREAS, on February 11, 2020, Hunt filed a Verified Stockholder Derivative

 8 Complaint in the United States District Court for the Northern District of California against

 9 Defendants, seeking to remedy, derivatively on behalf of Nektar, alleged violations of Section

10 14(a) of the Securities Exchange Act of 1934 (and SEC Rule 14a-9), breaches of fiduciary duty

11 and insider sales and misappropriation of information (the “Hunt Action”);

12          WHEREAS, on February 20, 2020, Becker filed a Verified Stockholder Derivative

13 Complaint in the United States District Court for the Northern District of California against

14 Defendants, seeking to remedy, derivatively on behalf of Nektar, alleged violations of Section

15 14(a) of the Securities Exchange Act of 1934 (and SEC Rule 14a-9), breaches of fiduciary duty

16 and insider sales and misappropriation of information (the “Becker Action”);

17          WHEREAS, under Fed. R. Civ. P. 42(a), when actions involve “a common question of law
18 or fact,” the Court may “(1) join for hearing or trial any or all matters at issue in the actions; (2)
19 consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or delay”;

20          WHEREAS, the Parties agree that the Becker Action and Hunt Action (together, the

21 “Actions”) involve common questions of law and fact and should be consolidated under Rule 42(a)

22 of the Federal Rules of Civil Procedure;

23          WHEREAS, in order to realize the efficiencies made possible by consolidation of the

24 Actions, Plaintiffs agree that Bragar Eagel & Squire, P.C. and Hynes & Hernandez LLC, the

25 respective resumes of which are attached hereto as Exhibits 1 and 2, shall be designated as Co-

26 Lead Counsel representing Plaintiffs in the consolidated action;
27
                                           2
28                  STIPULATION AND [PROPOSED] ORDER CONSOLIDATING
                     RELATED ACTIONS AND APPOINTING LEAD COUNSEL
          Case 4:20-cv-01088-JSW Document 16 Filed 05/11/20 Page 3 of 6




 1          WHEREAS, Defendants take no position with respect to the leadership of the consolidated

 2 action on behalf of Plaintiffs; and

 3          WHEREAS, no prior stipulations or requests for extensions of time have been filed.

 4          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the

 5 Court’s approval, as follows:

 6          1.     The Becker Action and the Hunt Action are hereby consolidated for all purposes,

 7 including pre-trial proceedings and trial, pursuant to Federal Rule of Civil Procedure 42(a), under

 8 Case No. 20-cv-1088 (the “Consolidated Action”).

 9          2.     All new papers filed in the Consolidated Action, or in any separate action included

10 herein, must bear the following caption:

11
     IN RE NEKTAR THERAPEUTICS                          Case No. 20-cv-1088
12
     DERIVATIVE LITIGATION
13

14          3.     All papers filed in connection with the Consolidated Action will be maintained in

15 one file under Case No. 20-cv-1088.

16          4.     The law firms of Bragar Eagel & Squire, P.C. and Hynes & Hernandez, LLC shall

17 serve as Co-Lead Counsel for Plaintiffs in the Consolidated Action.

18          5.     Plaintiffs’ Co-Lead Counsel shall have the sole authority to speak for Plaintiffs in

19 all matters regarding pre-trial procedure, trial, and settlement negotiations, and shall make all work

20 assignments in such manner as to facilitate the orderly and efficient prosecution of the

21 Consolidated Action and to avoid duplicative or unproductive effort.

22          6.     Co-Lead Counsel shall be responsible for coordinating all activities and

23 appearances on behalf of Plaintiffs. No motion, request for discovery, or other pre-trial or trial

24 proceedings will be initiated or filed by Plaintiffs except through Co-Lead Counsel.

25

26
27
                                           3
28                  STIPULATION AND [PROPOSED] ORDER CONSOLIDATING
                     RELATED ACTIONS AND APPOINTING LEAD COUNSEL
          Case 4:20-cv-01088-JSW Document 16 Filed 05/11/20 Page 4 of 6




 1          7.     Defendants and Nektar’s counsel may rely upon all agreements made with Co-Lead

 2 Counsel, or other duly authorized representative of Co-Lead Counsel, and such agreements shall

 3 be binding on all Plaintiffs.

 4          8.     This Order shall apply to each derivative case arising out of the same, or

 5 substantially the same, transactions or events as the Consolidated Action, which is subsequently

 6 filed in, remanded to, reassigned to, or transferred to this Court. When a derivative case that

 7 properly belongs as part of In re Nektar Therapeutics Derivative Litigation, Case No. 20-cv-1088,

 8 is hereafter filed in this Court, reassigned to this Court, or transferred to this Court from another

 9 court, this Court requests the assistance of counsel in calling to the attention of the Clerk of the

10 Court the filing, reassignment, or transfer of any case that might properly be consolidated as part

11 of the Consolidated Action, and counsel are to assist in assuring that counsel in subsequent actions

12 receive notice of this Order.

13          9.     Pending the filing or designation of a consolidated amended complaint in this

14 Consolidated Action, Defendants need not answer, move, or otherwise respond to the complaints

15 filed already filed by Becker or Hunt.

16          10.    On or before July 1, 2020, Plaintiffs shall file a consolidated complaint in the

17 Consolidated Action.

18          11.    On or before September 1, 2020, Defendants shall answer, move, or otherwise
19 respond to the Consolidated Amended Complaint.

20          12.    If Defendants move to dismiss the Consolidated Amended Complaint, Plaintiffs

21 shall file any papers in opposition on or before October 15, 2020, and Defendants shall file any

22 reply papers in further support of their motion on or before November 16, 2020.

23          13.    This Stipulation is without prejudice to any and all defenses Defendants may assert

24 in this or any of the above-referenced actions and without prejudice to any and all claims Plaintiffs

25 may assert.

26
27
                                           4
28                  STIPULATION AND [PROPOSED] ORDER CONSOLIDATING
                     RELATED ACTIONS AND APPOINTING LEAD COUNSEL
          Case 4:20-cv-01088-JSW Document 16 Filed 05/11/20 Page 5 of 6




 1 IT IS SO STIPULATED.

 2 Dated: April 29, 2020                  BRAGAR EAGEL & SQUIRE, P.C.
 3
                                          By: /s/ W. Scott Holleman
 4                                        W. Scott Holleman
                                          101 California Street, Suite 2710
 5                                        San Francisco, California 94111
                                          Telephone: (415) 365-7149
 6
                                          Attorneys for Plaintiff Allison Hunt
 7

 8 Dated: April 29, 2020                  BRAGAR EAGEL & SQUIRE, P.C.
 9

10                                        By: /s/ W. Scott Holleman
                                          W. Scott Holleman
11                                        101 California Street, Suite 2710
                                          San Francisco, California 94111
12                                        Telephone: (415) 365-7149
13
                                          OF COUNSEL:
14
                                          HYNES & HERNANDEZ, LLC
15                                        Michael J. Hynes
                                          101 Lindenwood Drive, Suite 225
16                                        Malvern, PA 19355
17                                        Telephone: (484) 875-9273

18                                        Attorneys for Plaintiff Gail Becker

19
     Dated: April 29, 2020                SIDLEY AUSTIN LLP
20

21
                                          By: /s/ Matthew J. Dolan
22                                        Matthew J. Dolan
                                          1001 Page Mill Road Building 1
23                                        Palo Alto, CA 94304
                                          Telephone: (650) 565-7106
24

25                                        Attorneys for Nektar and Defendants

26
27
                                           5
28                  STIPULATION AND [PROPOSED] ORDER CONSOLIDATING
                     RELATED ACTIONS AND APPOINTING LEAD COUNSEL
        Case 4:20-cv-01088-JSW Document 16 Filed 05/11/20 Page 6 of 6



                                [PROPOSED] ORDER
 1
         PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
 2
            May 11, 2020
 3 DATED: _______________________         ______________________________________
                                          UNITED STATES DISTRICT JUDGE
 4                                                Jon S. Tigar
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                      6
28             STIPULATION AND [PROPOSED] ORDER CONSOLIDATING
                RELATED ACTIONS AND APPOINTING LEAD COUNSEL
